DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over
LIN et al. (US 2016/0356451 hereinafter refer as “LIN”) in view of Ikeda et al. (CN 104011461 or US 9,857,051 hereinafter refer as “Ikeda”) in view of.
Regarding claim 1, LIN discloses a substrate (see Para. 0027); a light emitting device (light source 20, Para. 0020) and an optical lens element (11, see Fig. 3a) defines a focal center (o”), the optical lens element having a length (e.g. L1, see Fig. 2d) and a width (e.g. L2, see Fig. 2d) and comprising: an exterior surface (111, see Fig. 2c) that extends from the base substrate along an outer perimeter and is symmetrical about the focal center, the exterior surface comprising: a first lengthwise two-dimensional profile at a cross-section taken orthogonal to the width at the focal center, the first lengthwise two-dimensional profile comprising a central profile (112, see Fig. 2c, Para. 0018) and a pair of first curved profiles (111, see Fig. 2a, Par. 0018) extending from the central profile, the central profile having a central radius of curvature and the first curved profiles each having a first radius of curvature (151, see Fig. 2c), the central radius of curvature being greater than the first radius of curvature; and a first widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center, the first widthwise two-dimensional profile comprising a pair of second curved profiles extending from the focal center and each having a second radius of curvature; and an interior surface that is symmetrical about the focal center, the interior surface comprising: a second lengthwise two-dimensional profile at a cross-section taken orthogonal to the width at the focal center (e.g. see Figs. 2b and 2d), the second lengthwise two-dimensional profile comprising a pair of third curved profiles extending (see Fig. 2a) from the focal center and each having a third radius of curvature that is less than the central radius of curvature and greater than the first radius of curvature; and a second widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center (e.g. D2, see Fig. 2d, Para. 0019), the second widthwise two-dimensional profile comprising a pair of fourth curved profiles extending from the focal center and each having a fourth radius of curvature that is less than the second radius of curvature, wherein: the width is narrower than the length (see Fig. 2d); the exterior surface and the interior surface can cooperate to define an overall lengthwise two-dimensional shape at a cross-section taken orthogonal to the width at the focal center; and the overall lengthwise two-dimensional shape can have a first material thickness that is thicker at the outer perimeter than at the focal center (see Fig. 2c).
However, LIN, is silent with respect to the light source (20 ) is a plurality of light emitting devices.
Ikeda discloses a lens cover (see Para. 0038-0047, 0074-0138, Figs.1-6, 9-11) for a plurality of light emitting devices (three light emitting chips 1011c, see Fig. 1c), the lens cover comprising: a base substrate; and an optical lens element that extends from the base substrate (see Fig. 2c) and defines a focal center (central axis, see Fig. 7), the optical lens element having a length and a width and comprising: an exterior surface (1033, see Figs. 6-8) that extends from the base substrate along an outer perimeter and is symmetrical about the focal center, the exterior surface comprising: a first lengthwise two-dimensional profile (e.g. xz surface 1033, see Figs. 2a-c and 6) at a cross-section taken orthogonal to the width at the focal center, the first lengthwise two-dimensional profile comprising a central profile and a pair of first curved profiles (yz surface 1033) extending from the central profile, the central profile having a central radius of curvature (1031, see Fig. 6) and the first curved profiles each having a first radius of curvature, the central radius of curvature being greater than the first radius of curvature (see Fig. 6); and a first widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center, the first widthwise two-dimensional profile comprising a pair of second curved profiles (xz surface 1031, see Fig. 5) extending from the focal center and each having a second radius of curvature; and an interior surface (1031, see Fig. 5) that is symmetrical about the focal center, the interior surface comprising: a second lengthwise two-dimensional profile (xz surface 1031) at a cross-section taken orthogonal to the width at the focal center, the second lengthwise two-dimensional profile comprising a pair of third curved profiles (portion of the surface on one side of the outer surface yz surface 1033) extending from the focal center and each having a third radius of curvature that is less than the central radius of curvature; and a second widthwise two-dimensional profile (yz surface 1031, see Fig. 6) at a cross-section taken orthogonal to the length at the focal center, the second widthwise two-dimensional profile comprising a pair of fourth curved profiles extending from the focal center and each having a fourth radius of curvature that is less than the second radius of curvature; the exterior surface and the interior surface can cooperate to define an overall lengthwise two-dimensional shape at a cross-section taken orthogonal to the width at the focal center; and the overall lengthwise two-dimensional shape can have a first material thickness (e.g. xz Surface) that is thicker at the outer perimeter than at the focal center. 
Therefore, in view of Ikeda, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN by including a plurality of light emitting devices as suggested by Ikeda in order to increase the illumination capacity of the optical device, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 2, LIN further discloses the exterior surface and the interior surface can cooperate to define an overall widthwise two-dimensional shape at a cross-section taken orthogonal to the length at the focal center; and the overall widthwise two-dimensional shape can have a second material thickness that is thicker at the focal center than at the outer perimeter (see Figs. 1, 2c, and 2d).

Regarding claim 3, LIN further discloses the width (e.g. L2, see Fig. 2d) is the narrowest dimension of the optical lens element measured at the outer perimeter in a direction that is orthogonal to the focal center.

Regarding claims 4 and 5, the teachings of LIN have been discussed above.
However, LIN is silent with respect to a ratio of the width to the length is about 2:3, as recited in claim 4; wherein the width is between about 6.5 mm and about 7.5 mm and the length is between about 8.5 mm and about 10 mm, as recited in claim 5.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have a width to the length ration to be as claimed  in order to provide an optimum light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),

Regarding claim 6, LIN further discloses the optical lens element (10) has a substantially rectangular shape (see Fig. 2d) but with rounded corners when viewed along the focal center (see Figs. 2c and 2d).

Regarding claim 7, LIN further discloses the outer perimeter resides within an imaginary plane; the exterior surface is spaced from the imaginary plane by a first height that is measured along the focal center; the interior surface is spaced from the imaginary plane by a second height that is measured along the focal center;
 However, LIN is silent with respect to a ratio of the first height can be between about 2.0 mm and about 3.0 mm; and the second height can be between about 0.75 mm and about 1.25 mm.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have a width to the length ration to be as claimed  in order to provide an optimum light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 8, LIN further discloses the central profile extends over about one third of the length (see Figs. 2c and 2d).
 
Regarding claim 9, LIN discloses a lens cover for a light emitting device, the lens cover comprising: a base substrate (see Para. 0027); and an optical lens (10) element defining a focal center having a length (e.g. L1, see Fig. 2d) and a width (e.g. L2, see Fig. 2d) and comprising: an exterior surface (111, see Fig. 2c) that extends from the base substrate along an outer perimeter that resides within a first imaginary plane, the exterior surface being symmetrical about the focal center (o”), the exterior surface comprising: a first lengthwise two-dimensional profile at a cross-section taken orthogonal to the width at the focal center (see Fig. 2b), the first lengthwise two-dimensional profile comprising a central profile (112, see Fig. 2c) and a pair of first curved profiles extending from the central profile (two convex regions 111, see Fig. 2b, Para. 0018); and a first widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center, the first widthwise two-dimensional profile comprising a pair of second curved profiles extending from the focal center (see Fig. 3a); and an interior surface that extends from the base substrate along an inner perimeter that resides within a second imaginary plane, the interior surface being symmetrical about the focal center, the interior surface comprising: a second lengthwise two-dimensional profile at a cross-section taken orthogonal to the width at the focal center (see Fig. 3a), the second lengthwise two-dimensional profile comprising a pair of third curved profiles (151, see Fig. 3a) extending from the focal center; and a second widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center, the second widthwise two-dimensional profile comprising a pair of fourth curved profiles extending from the focal center, wherein: the width is narrower than the length (see Para. 0019, Fig. 2d); a plurality of first imaginary lines are provided at different locations on the first curved profile and are tangent to the first curved profile such that each first imaginary line is angled with respect to the first imaginary plane by a first angle  (see Fig. 3b, Para. 0021); the first curved profile is contoured such that the first angle of each first imaginary line is less than the first angles of the first imaginary lines that are more proximate the first imaginary plane and greater than the first angles of the first imaginary lines that are more proximate the focal center; a plurality of second imaginary lines are provided at different locations on the second curved profile and are tangent to the second curved profile such that each second imaginary line is angled with respect to the second imaginary plane by a second angle; the second curved profile is contoured such that the second angle of each second imaginary line is less than the second angles of the second imaginary lines that are more proximate the second imaginary plane and greater than the second angles of the second imaginary lines that are more proximate the focal center; a plurality of third imaginary lines are provided at different locations on the third curved profile and are tangent to the third curved profile such that each third imaginary line is angled with respect to the third imaginary plane by a third angle; the third curved profile is contoured such that the third angle of each third imaginary line is less than the third angles of the third imaginary lines that are more proximate the third imaginary plane and greater than the third angles of the third imaginary lines that are more proximate the focal center; a plurality of fourth imaginary lines are provided at different locations on the fourth curved profile and are tangent to the fourth curved profile such that each fourth imaginary line is angled with respect to the fourth imaginary plane by a fourth angle; and the fourth curved profile is contoured such that the fourth angle of each fourth imaginary line is less than the fourth angles of the fourth imaginary lines that are more proximate the fourth imaginary plane and greater than the fourth angles of the fourth imaginary lines that are more proximate the focal center.
However, LIN, is silent with respect to the light source (20 ) is a plurality of light emitting devices.
Ikeda discloses a lens cover (see Para. 0038-0047, 0074-0138, Figs.1-6, 9-11) for a plurality of light emitting devices (three light emitting chips 1011c, see Fig. 1c), the lens cover comprising: a base substrate; and an optical lens element that extends from the base substrate (see Fig. 2c) and defines a focal center (central axis, see Fig. 7), the optical lens element having a length and a width and comprising: an exterior surface (1033, see Figs. 6-8) that extends from the base substrate along an outer perimeter and is symmetrical about the focal center, the exterior surface comprising: a first lengthwise two-dimensional profile (e.g. xz surface 1033, see Figs. 2a-c and 6) at a cross-section taken orthogonal to the width at the focal center, the first lengthwise two-dimensional profile comprising a central profile and a pair of first curved profiles (yz surface 1033) extending from the central profile, the central profile having a central radius of curvature (1031, see Fig. 6) and the first curved profiles each having a first radius of curvature, the central radius of curvature being greater than the first radius of curvature (see Fig. 6); and a first widthwise two-dimensional profile at a cross-section taken orthogonal to the length at the focal center, the first widthwise two-dimensional profile comprising a pair of second curved profiles (xz surface 1031, see Fig. 5) extending from the focal center and each having a second radius of curvature; and an interior surface (1031, see Fig. 5) that is symmetrical about the focal center, the interior surface comprising: a second lengthwise two-dimensional profile (xz surface 1031) at a cross-section taken orthogonal to the width at the focal center, the second lengthwise two-dimensional profile comprising a pair of third curved profiles (portion of the surface on one side of the outer surface yz surface 1033) extending from the focal center and each having a third radius of curvature that is less than the central radius of curvature; and a second widthwise two-dimensional profile (yz surface 1031, see Fig. 6) at a cross-section taken orthogonal to the length at the focal center, the second widthwise two-dimensional profile comprising a pair of fourth curved profiles extending from the focal center and each having a fourth radius of curvature that is less than the second radius of curvature; the exterior surface and the interior surface can cooperate to define an overall lengthwise two-dimensional shape at a cross-section taken orthogonal to the width at the focal center; and the overall lengthwise two-dimensional shape can have a first material thickness (e.g. xz Surface) that is thicker at the outer perimeter than at the focal center. 
Therefore, in view of Ikeda, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN by including a plurality of light emitting devices as suggested by Ikeda in order to increase the illumination capacity of the optical device, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, the teachings of LIN have been discussed above.
However, LIN is silent with respect to the first angle of the first imaginary line that is most proximate to the first imaginary plane is about 70 degrees; the second angle of the second imaginary line that is most proximate to the first imaginary plane is about 60 degrees; the third angle of the third imaginary line that is most proximate to the second imaginary plane is about 71 degrees; and the fourth angle of the fourth imaginary line that is most proximate to the second imaginary plane is about 71 degrees.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have curved to have the first imaginary plane, the second imaginary line and third imaginary line with the claimed degrees, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 11, LIN further discloses a plurality of central imaginary lines are provided at different locations on the central profile and are tangent to the central profile such that each central imaginary line is angled with respect to the first imaginary plane by a central angle; and the central profile is contoured such that the central angle of each central imaginary line is greater than the central angles of the central imaginary lines that are more proximate the focal center and less than the central angles of the central imaginary lines that are more proximate the first curved profile extending from the central profile (see Fig. 3b).

Regarding claim 12, the teachings of LIN have been discussed above.
However, LIN is silent with respect to the central angle of the central imaginary line that is most proximate to the first curved profile extending from the central profile is about 3 degrees.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have central angle of the central imaginary line that is most proximate to the first curved profile extending from the central profile to have small degrees, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 13, LIN further discloses wherein the central profile extends over about one third of the length (see Figs. 2c and 2d).

Regarding claim 14, LIN further discloses the exterior surface and the interior surface can cooperate to define an overall widthwise two-dimensional shape at a cross-section taken orthogonal to the length at the focal center; and the overall widthwise two-dimensional shape can have a second material thickness that is thicker at the focal center than at the outer perimeter.

Regarding claim 15, LIN further discloses the width is the narrowest dimension of the optical lens element measured at the outer perimeter in a direction that is orthogonal to the focal center.

Regarding claim 16, the teachings of LIN have been discussed above.
However, LIN is silent with respect to a ratio of the width to the length is about 2:3.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have a width to the length ration to be as claimed in order to provide an optimum light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 17, the teachings of LIN have been discussed above.
However, LIN is silent with respect to the width is between about 6.5 mm and about 7.5 mm and the length is between about 8.5 mm and about 10 mm.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have the width within the claimed range as claimed in order to provide an optimum light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 18, LIN further discloses the optical lens element (10) has a substantially rectangular shape (see Fig. 2d) but with rounded corners when viewed along the focal center (see Figs. 2c and 2d).

Regarding claim 19, LIN further discloses the outer perimeter resides within an imaginary plane; the exterior surface is spaced from the imaginary plane by a first height that is measured along the focal center; the interior surface is spaced from the imaginary plane by a second height that is measured along the focal center.
However, LIN is silent with respect to the first height can be between about 2.0 mm and about 3.0 mm; and the second height can be between about 0.75 mm and about 1.25 mm.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LIN’s lens to have a first height, second height within the claimed range as claimed in order to provide an optimum light distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 11,199,307) discloses a lens including a light entering part having a concave shape in a lower region of the lens and having a length and width; LEE et al. (US 2018/0051863) discloses a light emitting module includes a substrate, a light emitting diode chip, and a lens; and ZHANG et al. (US 2011/0032701) discloses an LED assembly includes a plurality of LED modules, a plurality of individual lenses and a pressing plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875